EXHIBIT 10.18

 


DEFERRED COMPENSATION PLAN

 


PREPARED FOR

 


DURATEK, INC.

 

--------------------------------------------------------------------------------


 

DURATEK, INC.

 

DEFERRED COMPENSATION PLAN

 

ARTICLE I - PURPOSE; EFFECTIVE DATE

 

1.1.                              Purpose. The purpose of this Deferred
Compensation Plan (hereinafter, the “Plan”) is to permit a select group of
management and highly compensated employees of DURATEK, INC. and its
subsidiaries to defer the receipt of income which would otherwise become payable
to them.  It is intended that this plan, by providing this deferral opportunity,
will assist the Company in retaining and attracting individuals of exceptional
ability by providing them with these benefits.

 

1.2.                              Effective Date.  The Plan shall be effective
as of February 1, 2003.

 

ARTICLE II - DEFINITIONS

 

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1.                              Account(s).  “Account(s)” means the account or
accounts maintained on the books of the Company used solely to calculate the
amount payable to each Participant under this Plan and shall not constitute a
separate fund of assets.  The Accounts available for each Participant shall be
identified as:

a)             Retirement Account

b)            In-Service Account; each Participant may maintain up to two (2)
In-Service Accounts based on selecting different times of payments as selected
under Article 5, below.

 

2.2.                              Actuarial Equivalent. “Actuarial Equivalent”
means an equivalence in value between two (2) or more forms and/or times of
payment based on a determination by an actuary chosen by the Company, using
sound actuarial assumptions at the time of such determination, and may be
modified from time to time consistent with sound actuarial assumptions at that
time.

 

2.3.                              Beneficiary.  “Beneficiary” means the person,
persons or entity as designated by the Participant, entitled under Article VI to
receive any Plan benefits payable after the Participant’s death.

 

2.4.                              Board.  “Board” means the Board of Directors
of the Company.

 

2.5.                              Change in Control.  A “Change in Control”
means a merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity, a

 

2

--------------------------------------------------------------------------------


 

sale of substantially all of the assets of the Company to another entity, or any
transaction (including, without limitation, a merger or reorganization in which
the Company is the surviving entity) that results in any person or entity (or
persons or entities acting as a group or otherwise in concert) other than The
Carlyle Group and/or its affiliates, becoming the beneficial owner of fifty
percent (50%) or more of the combined voting power of all classes of securities
of the Company or obtaining (through stock ownership, proxies, or otherwise) the
right to elect a majority of the Board of Directors of the Company.

 

2.6.                              Committee.  “Committee” means the Committee
appointed by the Board to administer the Plan pursuant to Article VII.

 

2.7.                              Company.  “Company” means DURATEK, INC., a
Delaware corporation, and any directly or indirectly affiliated subsidiary
corporations, any other affiliate designated by the Board, or any successor to
the business thereof.

 

2.8.                              Compensation.  “Compensation” means the base
salary payable to and bonus or incentive compensation earned by a Participant
with respect to employment services performed for the Company by the Participant
during a particular calendar year and considered to be “wages” for purposes of
federal income tax withholding.  For purposes of this Plan only, Compensation
shall be calculated before reduction for any amounts deferred by the Participant
pursuant to the Company’s tax qualified plans which may be maintained under
Section 401(k) or Section 125 of the Internal Revenue Code of 1986, as amended,
(the “Code”), or pursuant to this Plan or any other non-qualified plan which
permits the voluntary deferral of compensation.  Inclusion of any other forms of
compensation is subject to Committee Approval.

 

2.9.                              Deferral Commitment.  “Deferral Commitment”
means a commitment made by a Participant to defer a portion of Compensation as
set forth in Article III.  The Deferral Commitment shall apply to each payment
of salary and/or bonus payable to a Participant, and shall specify the Account
or Accounts to which the Compensation deferred shall be credited.  Such
designation shall be made in whole percentages and shall be made in a form
acceptable to the Committee.  A Deferral Commitment shall remain in effect until
amended or revoked as provided under Sections 3.3, or 3.5, below.

 

2.10.                        Deferral Period..“Deferral Period” means each
calendar year.

 

2.11.                      Determination Date.  “Determination Date” means each
day.

 

2.12.                      Disability.  “Disability” means a physical or mental
condition that prevents the Participant from satisfactorily performing the
Participant’s usual duties for Company and qualifies as a “disability” under the
terms of the Company’s Long Term Disability program as then in existence at that
time.

 

2.13.                        Discretionary Contribution.  “Discretionary
Contribution” means the Company contribution credited to a Participant’s
Account(s) under Section 4., below.

 

3

--------------------------------------------------------------------------------


 

2.14.                        Distribution Election.  “Distribution Election”
means the form prescribed by the Committee and completed by the Participant,
indicating the chosen form of payment for benefits payable from each Account
under this Plan, as elected by the Participant.

 

2.15.                        Financial Hardship.  “Financial Hardship” means a
severe financial hardship of the Participant resulting from a Disability of the
Participant, a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the control of the Participant.  Financial Hardship
shall be determined based upon such standards as are, from time to time,
established by the Committee, and such determination shall be in the sole
discretion of the Committee.

 

2.16.                        401(k) Plan.  “401(k) Plan” means the Duratek
401(k) Plan, or any other successor defined contribution plan maintained by the
Company that qualifies under Section 401(a) of the Code and satisfies the
requirements of Section 401(k) of the Code.

 

2.17.                        Interest.  “Interest” means the amount credited to
a Participant’s Account(s) on each Determination Date, which shall be based on
the Valuation Funds chosen by the Participant as provided in Section 2.22, below
and in a manner consistent with Section 4.3, below. Such credits to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.

 

2.18.                        Participant.  “Participant” means any employee who
is eligible, pursuant to Section 3.1, below, to participate in this Plan, and
who has elected to defer Compensation under this Plan in accordance with Article
III, below.  The Participant shall be designated as being a Group 1 Participant
or a Group 2 Participant.   Except as provided in Section 3.6, below, such
employee shall remain a Participant in this Plan for the period of deferral and
until such time as all benefits payable under this Plan have been paid in
accordance with the provisions hereof.

 

2.19.                        Plan.  “Plan” means this Deferred Compensation Plan
as amended from time to time.

 

2.20.                        Retirement.  “Retirement” means the termination of
employment with the Company of the Participant after attaining age sixty (60).

 

2.21.                        Predecessor Plan.  “Predecessor Plan” means any
supplemental executive retirement plan, executive severance plan or like plan
maintained by the Company from which account credits are transferred to the Plan
in a manner and at a time specified by the Committee.

 

2.22.                        Valuation Funds.  “Valuation Funds” means one or
more of the independently established  funds or indices that are identified and
listed by the Committee.  These Valuation Funds are used solely to calculate the
Interest that is credited to each Participant’s Account(s) in accordance with
Article IV, below, and does not represent, nor should it be interpreted to
convey any beneficial interest on the part of the Participant in any asset or
other property of the Company.  The

 

4

--------------------------------------------------------------------------------


 

determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Committee in its reasonable discretion.  The Committee
shall select the various Valuation Funds available to the Participants with
respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time in the
discretion of the Committee.

 

2.23.                       Years of Service.  “Years of Service” shall have the
meaning provided for such term for purposes of vesting under the 401(k) Plan,
whether or not the Participant is a participant in such plan.

 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

3.1.                             Eligibility and Participation.

 

a)         Eligibility.                    Eligibility to participate in the
Plan shall be limited to those select key employees of Company who are
designated by management, from time to time, and approved by the Committee.

b)        Participation.  An employee’s participation in the Plan shall be
effective upon notification to the employee by the Committee of eligibility to
participate, and completion and submission of a Deferral Commitment, an
Allocation Form, and a Form of Payment Designation to the Committee prior to the
beginning of the Deferral Period.

c)         First-Year Participation.   When an individual first becomes eligible
to participate in this Plan during a Deferral Period, a Deferral Commitment may
be submitted to the Committee within thirty (30) days after the Committee
notifies the individual of eligibility to participate.  Such Deferral Commitment
will be effective only with regard to Compensation earned and payable following
submission of the Deferral Commitment to the Committee.

 

3.2.                             Form of Deferral Commitment.  A Participant may
elect to make a Deferral Commitment in the form permitted by the Committee.  The
Deferral Commitment shall specify the following:

 

a)         Deferral Amounts; Accounts.   A Deferral Commitment shall be made
with respect to each payment of salary and/or bonus payable by the Company to a
Participant during the Deferral Period, and shall designate the portion of each
deferral that shall be allocated among the various Accounts, except that no
deferral shall be made to an Account at the same time that a distribution is to
be made from that Account.  The Participant shall set forth the amount to be
deferred as a full percentage of salary and/or bonus (the Participant may
designate a different percentage of salary and bonus that is to be deferred
under this Plan).  Salary Deferral Commitments shall be made in roughly equal
amounts over the Deferral Period.

b)        Allocation to Valuation Funds.  The Participant shall specify in a
separate form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.

c)         Maximum Deferral.  The maximum amount of each payment of base salary
that may be

 

5

--------------------------------------------------------------------------------


 

deferred by a Group 1 Participant shall be fifty percent (50%); Group 2
Participants shall not be permitted to defer any portion of base salary.   The
maximum amount of each payment of bonus or incentive compensation that may be
deferred by any Participant shall be one hundred percent (100%).

 

 

3.3.                             Period of Commitment.  Once a Participant has
made a Deferral Commitment, that Commitment shall remain in effect for the next
succeeding Deferral Period and shall remain in effect for all future Deferral
Periods unless revoked or amended in writing by the Participant and delivered to
the Committee no later than fifteen (15) days prior to the beginning of a
subsequent Deferral Period.

 

3.4.                             Commitment Limited by Termination or
Disability.  If a Participant suffers a Disability or terminates employment with
Company prior to the end of the Deferral Period, the Deferral Period shall end
as of the date of Disability or termination.

 

3.5.                             Modification of Deferral Commitment.  Except as
provided in Sections 3.3, 3.4, above,  and 5.4 below, a Deferral Commitment
shall be irrevocable by the Participant during a Deferral Period, except that a
Participant may choose to cease in its entirety the deferral of salary at any
time during a Deferral Period.  This cessation will be effective as soon as
practical after the receipt by the Committee of such a request and shall apply
only with respect to salary earned and payable after the time that this request
is filed with the Committee.  Any resumption of such a Participant’s deferrals
shall be permitted by the Committee only by the election of the Participant in
accordance with the provisions of this Article III.

 

3.6.                             Change in Employment Status.  If the Committee
determines that a Participant’s employment performance is no longer at a level
that warrants reward through participation in this Plan, but does not terminate
the Participant’s employment with Company, the Participant’s existing Deferral
Commitment shall terminate at the end of the Deferral Period, and no new
Deferral Commitment may be made by such Participant after notice of such
determination is given by the Committee, unless the Participant later satisfies
the requirements of §3.1, above.  If the Committee, in its sole discretion,
determines that the Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as determined in accordance
with the Employee Retirement Income Security Act of 1974, as amended, the
Committee may, in its sole discretion terminate any Deferral Commitment for that
year, prohibit the Participant from making any future Deferral Commitments
and/or distribute the Participant’s Account Balances in accordance with Article
V of this Plan as if the Participant had terminated employment with the Company
as of that time.

 

3.7.                             Defaults in Event of Incomplete or Inaccurate
Deferral Commitments.  In the event that a Participant submits a Deferral
Commitment to the Committee that contains information necessary to the smooth
operation of this Plan which, in the sole discretion of the Committee, is
incomplete or inaccurate, the Committee shall be authorized to assume the
following, and such assumptions shall be communicated to the Participant:

 

6

--------------------------------------------------------------------------------


 

a)         If no Account is listed – assume Retirement Account was selected;

b)        If Accounts listed equal less than 100% - assume balance is deferred
into Retirement Account;

c)         If Accounts listed equal more than 100% – assume proportionate
reduction to each Account selected;

d)        If no Valuation Fund is selected – assume Money Market Fund was
selected;

e)         If Valuation Fund(s) selected equal less than 100% - assume that
Money Market Fund was selected for balance;

f)           If Valuation Fund(s) selected equal more than 100% - assume
proportionate reduction to each Valuation Fund selected;

g)        If no Distribution Election is chosen – assume lump sum for In-Service
Account and three (3) year for Retirement Account was selected; and,

h)        If no time of payment is chosen for In-Service Account – assume the
earliest possible date available under the provisions of Section 5.2, below was
selected.

 

ARTICLE IV - DEFERRED COMPENSATION ACCOUNT

 

4.1.                             Accounts.  The Compensation deferred by a
Participant under the Plan, any Discretionary Contributions and Interest shall
be credited to the Participant’s Account(s).  Separate accounts may be
maintained on the books of the Company to reflect the different Accounts chosen
by the Participant, and the Participant shall designate the portion of each
deferral that will be credited to each Account as set forth in Section 3.2(a),
above.  These Accounts shall be used solely to calculate the amount payable to
each Participant under this Plan and shall not constitute a separate fund of
assets.

 

4.2.                             Timing of Credits; Withholding.  A
Participant’s deferred Compensation shall be credited to each Account designated
by the Participant as of the date which the compensation deferred would have
otherwise been payable to the Participant, or a soon thereafter as is practical
and as provided by the Committee.  Any Discretionary Contributions shall be
credited to the appropriate Account(s) as provided by the Committee.  Any
withholding of taxes or other amounts with respect to deferred Compensation that
is required by local, state or federal law shall be withheld from the
Participant’s corresponding non-deferred portion of the Compensation to the
maximum extent possible, and any remaining amount shall reduce the amount
credited to the Participant’s Account in a manner specified by the Committee.

 

4.3.                             Valuation Funds.

a)         Designation of Funds.  A Participant shall designate, at a time and
in a manner acceptable to the Committee, one or more Valuation Funds for each
Account for the sole purpose of determining the amount of Interest to be
credited or debited to such Account.  Such election shall designate the portion
of each deferral of Compensation made into each Account that shall be allocated
among the available Valuation Fund(s), and such election shall apply to each
succeeding deferral of Compensation until such time as the Participant shall
file a new

 

7

--------------------------------------------------------------------------------


 

election with the Committee.

b)        Reallocation of Fund Balances.  Upon notice to the Committee, the
Participant may also reallocate the balance in each Valuation Fund among the
other available Valuation Funds as of the next succeeding Determination Date,
and the reallocation shall become effective as of the first day of the following
month.

c)         Company Stock Valuation Fund.  Notwithstanding the prior
subparagraph, no Participant shall be permitted to reallocate any portion of an
Account balance which had previously been allocated into a Valuation Fund
designated as a Company Stock Valuation Fund.

 

4.4.                             Discretionary Contributions.  Company may make
Discretionary Contributions to a Participant’s Account.  Discretionary
Contributions shall be credited at such times and in such amounts as recommended
by the Committee and approved by the Compensation Committee of the Board, or the
Board in its sole discretion.  Unless the Committee specifies otherwise, such
Discretionary Contribution shall be allocated among the various Accounts in the
same proportion as set forth in section 4.1, above.  Discretionary Contributions
shall include any Account credits transferred from a Predecessor Plan pursuant
to an action by the Company or pursuant to a timely election by a Participant in
the manner prescribed by the Committee.  In accordance with rules established by
the Committee, a Participant who is entitled to a benefit under a Predecessor
Plan may agree with the Company to have the Company credit to the Plan an amount
equal to the amount credited on behalf of the Participant under the Predecessor
Plan in exchange for the relinquishment by the Participant of all rights and
interests in and under the Predecessor Plan, provided that the agreement is
executed by the Company and the Participant before the amounts accrued by the
Participant under the Predecessor Plan is first made available to the
Participant.  Amounts so credited under the Plan will be considered
Discretionary Contributions under the Plan.

 

4.5.                             Determination of Accounts.  Each Participant’s
Account as of each Determination Date shall consist of the balance of the
Account as of the immediately preceding Determination Date, adjusted as follows:

 

a)         New Deferrals.  Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date in the proportion
chosen by the Participant, except that no amount of new deferrals shall be
credited to an Account at the same time that a distribution is to be made from
that Account.

b)        Discretionary Contributions.  Each Account shall be increased by any
Discretionary Contributions credited since such prior Determination as set forth
above in sections 4.1 and 4.4 or as otherwise directed by the Committee.

c)         Distributions.  Each Account shall be reduced by the amount of each
benefit payment made from that Account since the prior Determination Date. 
Distributions shall be deemed to have been made proportionally from each of the
Valuation Funds maintained within such Account based on the proportion that such
Valuation Fund bears to the sum of all Valuation Funds maintained within such
Account for that Participant as of the Determination Date immediately preceding
the date of payment.

d)        Interest.  Each Account shall be increased or decreased by the
Interest credited to such

 

8

--------------------------------------------------------------------------------


 

Account since such Determination Date as though the balance of that Account as
of the beginning of the current month had been invested in the applicable
Valuation Funds chosen by the Participant.

 

4.6.                             Vesting of Accounts.  Each Participant shall be
vested in the amounts credited to such Participant’s Account and Interest
thereon as follows:

a)         Amounts Deferred.  A Participant shall be one hundred percent (100%)
vested at all times in the amount of Compensation elected to be deferred under
this Plan and Interest thereon.

b)        Discretionary Contributions.  A Participant’s Discretionary
Contributions and Interest thereon shall become vested as determined by the
Compensation Committee of the Board, or the Board.  Discretionary Contributions
transferred from a Predecessor Plan shall be vested as and to the extent the
credits would have vested under the terms of the Predecessor Plan.

Notwithstanding the preceding, in the event of a Change in Control, a
Participant’s Discretionary Contributions and Interest shall immediately become
one hundred percent (100%) vested (if not already vested).

 

4.7.                             Statement of Accounts.  The Committee shall
give to each Participant a statement showing the balances in the Participant’s
Account on a quarterly basis.

 

ARTICLE V - PLAN BENEFITS

 

5.1.                             Retirement Account.  The vested portion of a
Participant’s Retirement Account shall be distributed to the Participant upon
the termination of employment with the Company.  Benefits under this section
shall be payable as soon as administratively practical after termination of
employment.  The form of benefit payment shall be that form selected by the
Participant pursuant to Section 5.6, below, unless the Participant terminates
employment prior to Retirement, in which event, the Retirement Account shall be
paid in the form of a lump sum payment.  Payment of any benefit from the
Retirement Account shall commence as soon as practical after the date of the
Participant’s termination of service with the Company, and subsequent payments,
if the Form of Payment selected provides for subsequent payments, shall be made
on the anniversary of the initial payment.

 

5.2.                             In-Service Account. The vested portion of a
Participant’s In-Service Account shall be distributed to the Participant upon
the date chosen by the Participant in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the In-Service
Account, but in no event shall the date selected be earlier than the first day
of the fourth calendar year following the initial filing of the Deferral
Commitment with respect to that In-Service Account.  The benefit payment shall
be that form selected by the Participant pursuant to Section 5.6, below. 
However, if the Participant terminates employment with the Company prior to the
date so chosen by the Participant, the vested portion of the In-Service Account
shall be

 

9

--------------------------------------------------------------------------------


 

added to the Retirement Account as of the date of termination of service and
shall be paid in accordance with the provisions of Section 5.1, above.  Payment
shall commence as soon as practical after the date selected by the Participant
under this Section, and subsequent payments, if the Form of Payment selected
provides for subsequent payments, shall be made on the anniversary of the
initial payment.

 

5.3.                             Death Benefit.  Upon the death of a Participant
prior to the commencement of benefits under this Plan from any particular
Account, Company shall pay to the Participant’s Beneficiary an amount equal to
the vested Account balance in that Account in the form of a lump sum payment,
except that the Committee may, in its sole discretion, approve a request for
payment in an Actuarial Equivalent form.  In the event of the death of the
Participant after the commencement of benefits under this Plan from any Account,
the benefits from that Account(s) shall be paid to the Participant’s designated
Beneficiary from that Account at the same time and in the same manner as if the
Participant had survived.

 

5.4.                             Hardship Distributions.  Upon a finding that a
Participant has suffered a Financial Hardship or Disability, the Committee may,
in its sole discretion, amend the existing Deferral Commitment, or make
distributions from any or all of the Participant’s Accounts. The amount of such
distribution shall be limited to the amount reasonably necessary to meet (1) the
Participant’s needs resulting from the Financial Hardship or Disability, and (2)
any federal, state or local income taxes or penalties reasonably anticipated to
result from the hardship distribution, and will not exceed the Participant’s
vested Account balances.  If payment is made due to Financial Hardship, the
Participant’s deferrals under this Plan shall cease for the period of the
Financial Hardship or Disability and for twelve (12) months thereafter.  Any
resumption of the Participant’s deferrals under the Plan after such twelve (12)
month period shall be made only at the election of the Participant in accordance
with Article III herein.

 

5.5.                             Effect of Change in Control.  Notwithstanding
anything herein to the contrary, upon a Change in Control, each Participant
shall become entitled to receive the entire balance of his or her Account(s) in
a single lump sum payment on the ninetieth (90th) day following the Change in
Control (or as soon thereafter as administratively feasible).  Notwithstanding
the preceding, the Participant may irrevocably elect, prior to the end if such
ninety (90) day period, to waive his or her right to receive such Change in
Control distribution.  If such waiver election is timely made, the Participant
shall receive his or her benefits under this Plan as otherwise provided under
the terms of the Plan.

 

5.6.                             Form of Payment.  Unless otherwise specified in
paragraphs 5.1, 5.2, 5.3 or 5.5,  the benefits payable from any Account under
this Plan shall be paid in the form of benefit as provided below, and specified
by the Participant in the Distribution Election.  The most recently submitted
Distribution Election shall be effective for the entire vested Account balance
unless amended in writing by the Participant and delivered to the Committee. If,
at the time payment of benefits under this Plan become due and payable, the
Participant’s most recent election as to the form of payment was made within one
(1) year of such payment, then the most recent election made by the Participant
more that one year prior to the time of payment shall be used to determine the

 

10

--------------------------------------------------------------------------------


 

form of payment.  The permitted forms of benefit payments are:

a)         A lump sum amount which is equal to the vested Account balance; and,

b)        Annual installments for a period of up to ten (10) years (or in the
event of payment of the In-Service Account, a maximum of five (5) years) where
the annual payment shall be equal to the balance of the Account immediately
prior to the payment, multiplied by a fraction, the numerator of which is one
(1) and the denominator of which commences at the number of annual payment
initially chosen and is reduced by one (1) in each succeeding year.  Interest on
the unpaid balance shall be based on the most recent allocation among the
available Valuation Funds chosen by the Participant, made in accordance with
Section 4.3, above.

 

5.7.                             Small Account.  If the total of a Participant’s
vested, unpaid Account balance as of the time the payments are to commence from
the Participant’s Account is less than $15,000, the remaining unpaid, vested
Account shall be paid in a lump sum, notwithstanding any election by the
Participant to the contrary.

 

5.8.                             Withholding; Payroll Taxes.  Company shall
withhold from any payment made pursuant to this Plan any taxes required to be
withheld from such payments under local, state or federal law.  A Beneficiary,
however, may elect not to have withholding of federal income tax pursuant to
Section 3405(a)(2) of the Code, or any successor provision thereto.

 

5.9.                             Payment to Guardian.  If a Plan benefit is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of the property, the Committee may direct payment to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person.  The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution.  Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.

 

5.10.                       Effect of Payment.  The full payment of the
applicable benefit under this Article V shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to the operation of this Plan, and the Participant’s
(and Participant’s Beneficiary’s) rights under this Plan shall terminate.

 

ARTICLE VI - BENEFICIARY DESIGNATION

 

6.1.                             Beneficiary Designation.  Each Participant
shall have the right, at any time, to designate one (1) or more persons or
entity as Beneficiary (both primary as well as secondary) to whom benefits under
this Plan shall be paid in the event of Participant’s death prior to complete
distribution of the Participant’s vested Account balance.  Each Beneficiary
designation shall be in a written form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.

 

11

--------------------------------------------------------------------------------


 

6.2.                             Changing Beneficiary.   Any Beneficiary
designation may be changed by a Participant without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Committee.

 

6.3.                             No Beneficiary Designation.   If any
Participant fails to designate a Beneficiary in the manner provided above, if
the designation is void, or if the Beneficiary designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the person in the
first of the following classes in which there is a survivor:

a)         The Participant’s surviving spouse;

b)        The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living;

c)         The Participant’s estate.

 

6.4.                             Effect of Payment.   Payment to the Beneficiary
shall completely discharge the Company’s obligations under this Plan.

 

ARTICLE VII - ADMINISTRATION

 

7.1.                             Committee; Duties.   This Plan shall be
administered by the Committee, which shall consist of not less than three (3)
persons appointed by the Board, except in the event of a Change in Control as
provided in Section 7.5 below.  The Committee shall have the authority, in its
discretion, to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan and decide or resolve any and all
questions, including interpretations of the Plan, as they may arise in such
administration.  A majority vote of the Committee members shall control any
decision.  Members of the Committee may be Participants under this Plan.

 

7.2.                             Agents.   The Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit,
and may from time to time consult with counsel who may be counsel to the
Company.

 

7.3.                             Binding Effect of Decisions.   The decision or
action of the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.

 

7.4.                             Indemnity of Committee.   The Company shall
indemnify and hold harmless the members of the Committee against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act with respect to this Plan on account of such member’s service on the
Committee, except in the case of gross negligence or willful misconduct.

 

12

--------------------------------------------------------------------------------


 

7.5.                             Election of Committee After Change in
Control.   After a Change in Control, vacancies on the Committee shall be filled
by majority vote of the remaining Committee members and Committee members may be
removed only by such a vote.  If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in control.  No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

 

ARTICLE VIII - CLAIMS PROCEDURE

 

8.1.                             Claim.   Any person or entity claiming a
benefit, requesting an interpretation or ruling under the Plan (hereinafter
referred to as “Claimant”), or requesting information under the Plan shall
present the request in writing to the Committee, which shall respond in writing
as soon as practical.

 

8.2.                             Denial of Claim.  If the claim or request is
denied, the written notice of denial shall state:

 

a)         The reasons for denial, with specific reference to the Plan
provisions on which the denial is based;

b)        A description of any additional material or information required and
an explanation of why it is necessary; and

c)         An explanation of the Plan’s claim review procedure.

 

8.3.                             Review of Claim.  Any Claimant whose claim or
request is denied or who has not received a response within sixty (60) days may
request a review by notice given in writing to the Committee.  Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or in the event Claimant has not received a response sixty
(60) days after receipt by the Committee of Claimant’s claim or request.  The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the Claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

8.4.                             Final Decision.  The decision on review shall
normally be made within sixty (60) days after the Committee’s receipt of
claimant’s claim or request.  If an extension of time is required for a hearing
or other special circumstances, the Claimant shall be notified and the time
limit shall be one hundred twenty (120) days.  The decision shall be in writing
and shall state the reasons and the relevant Plan provisions.  All decisions on
review shall be final and bind all parties concerned.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

 

9.1.                             Amendment.   The Board may at any time amend
the Plan by written instrument, notice of which is given to all Participants and
to Beneficiary receiving installment payments, subject to the following:

a)                   Preservation of Account Balance.   No amendment shall
reduce the amount accrued in any Account as of the date such notice of the
amendment is given.

b)                  Changes in Interest Rate.   No amendment shall reduce,
either prospectively or retroactively, the rate of Interest to be credited to
the amount already accrued in any of the Participant’s Account and any amounts
credited to the Account under Deferral Commitments already in effect on that
date, except as may be provided in section 2.22, above as a result of a
selection or deletion of available Valuation Funds.

 

9.2.                             Company’s Right to Terminate.   The Board may
at any time partially or completely terminate the Plan if, in its judgement, the
tax, accounting or other effects of the continuance of the Plan, or potential
payments thereunder would not be in the best interests of Company.

a)                   Partial Termination.   The Board may partially terminate
the Plan by instructing the Committee not to accept any additional Deferral
Commitments.  If such a partial termination occurs, the Plan shall continue to
operate and be effective with regard to Deferral Commitments entered into prior
to the effective date of such partial termination.

b)                  Complete Termination.   The Board may completely terminate
the Plan by instructing the Committee not to accept any additional Deferral
Commitments, and by terminating all ongoing Deferral Commitments.  In the event
of complete termination, the Plan shall cease to operate and Company shall
distribute each Account to the appropriate Participant. Payment shall be made as
a lump sum or in the number of annual installments indicated below based on the
sum of the Participant’s Account Balances at the time of termination of the Plan
by the Board where the annual payment shall be equal to the balance of the
Accounts immediately prior to the payment, multiplied by a fraction, the
numerator of which is one (1) and the denominator of which commences at the
number of annual payment indicated below and is reduced by one (1) in each
succeeding year:

 

Account Balance

 

Payout Period

 

 

 

 

 

Less than $10,000

 

Lump Sum

 

$ 10,000 but less than $50,000

 

3 Years

 

More than $50,000

 

5 Years

 

 

Interest on the unpaid balance shall be based on the most recent allocation
among the available Valuation Funds chosen by the Participant in accordance with
Section 4.3.

 

14

--------------------------------------------------------------------------------


 

ARTICLE X - MISCELLANEOUS

 

10.1.                       Unfunded Plan.   This plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly-compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore is exempt from the provisions of Parts
2, 3 and 4 of Title I of ERISA.  Accordingly, the Board may terminate the Plan
and make no further benefit payments or remove certain employees as Participants
if it is determined by the United States Department of Labor, a court of
competent jurisdiction, or an opinion of counsel that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3 (2) of ERISA (as
currently in effect or hereafter amended) which is not so exempt.

 

10.2.                       Company Obligation.   The obligation to make benefit
payments to any Participant under the Plan shall be an obligation solely of the
Company with respect to the deferred Compensation receivable from, and
contributions by, that Company and shall not be an obligation of another
company.

 

10.3.                       Unsecured General Creditor.   Notwithstanding any
other provision of this Plan, Participants and Participants’ Beneficiary shall
be unsecured general creditors, with no secured or preferential rights to any
assets of Company or any other party for payment of benefits under this Plan. 
Any property held by Company for the purpose of generating the cash flow for
benefit payments shall remain its general, unpledged and unrestricted assets. 
Company’s obligation under the Plan shall be an unfunded and unsecured promise
to pay money in the future.

 

10.4.                       Trust Fund.   Company shall be responsible for the
payment of all benefits provided under the Plan.  At its discretion, Company may
establish one (1) or more trusts, with such trustees as the Board may approve,
for the purpose of assisting in the payment of such benefits.  Although such a
trust shall be irrevocable, its assets shall be held for payment of all
Company’s general creditors in the event of insolvency.  To the extent any
benefits provided under the Plan are paid from any such trust, Company shall
have no further obligation to pay them.  If not paid from the trust, such
benefits shall remain the obligation of Company.

 

10.5.                       Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgements, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

10.6.                       Not a Contract of Employment.   This Plan shall not
constitute a contract of employment between Company and the Participant. 
Nothing in this Plan shall give a Participant the right to be

 

15

--------------------------------------------------------------------------------


 

retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

 

10.7.                       Protective Provisions.   A Participant will
cooperate with Company by furnishing any and all information requested by
Company, in order to facilitate the payment of benefits hereunder, and by taking
such physical examinations as Company may deem necessary and taking such other
action as may be requested by Company.

 

10.8.                       Governing Law.   The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Maryland,
except as preempted by federal law.

 

10.9.                       Validity.   If any provision of this Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.

 

10.10.                 Notice.   Any notice required or permitted under the Plan
shall be sufficient if in writing and hand delivered or sent by registered or
certified mail.  Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.  Mailed notice to the Committee shall
be directed to the company’s address.  Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in
company’s records.

 

10.11.                 Successors.   The provisions of this Plan shall bind and
inure to the benefit of Company and its successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of Company, and successors of
any such corporation or other business entity.

 

16

--------------------------------------------------------------------------------